March 16, 2011 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: United of Omaha Separate AccountC 1940 Act Registration Number:811-08190 1933 Act Registration Numbers:333-51051, 033-89848, 333-54112, 333-97073 and 033-72546 CIK:0000915809 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), United of Omaha Separate AccountC, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios February 25, 2011 DWS Investments VIT Funds February 24, 2011 DWS Variable SeriesI Fund February 24, 2011 DWS Variable SeriesII Fund February 24, 2011 Federated Insurance Series February 24, 2011 MFS® Variable Insurance Trust March 2, 2011 Pioneer Variable Contracts Trust March 1, 2011 T.Rowe Price Equity Series, Inc. February 18, 2011 February 22, 2011 T.Rowe Price Fixed Income Series, Inc. February 22, 2011 T.Rowe Price International Series, Inc. February 22, 2011 The Universal Institutional Funds, Inc. March 10, 2011 Variable Insurance Products Fund February 25, 2011 Variable Insurance Products Fund II February 25, 2011 Variable Insurance Products FundIII February 22, 2011 Variable Insurance Products FundV March 3, 2011 To the extent necessary, these filings are incorporated herein by reference. Sincerely, /s/ MICHAEL E. HUSS Michael E. Huss Senior Vice President, Deputy General Counsel and Corporate Secretary United of Omaha Life Insurance Company
